ORDER
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 20th day of September, 2005,
*119ORDERED, by the Court of Appeals of Maryland, that Burman Aaron Berger be, and is hereby, disbarred by consent from the further practice of law in the State of Maryland, effective immediately, and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Burman Aaron Berger from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State that the name of Burman Aaron Berger has been so stricken, and it is further
ORDERED, that judgment is entered in favor of the Attorney Grievance Commission of Maryland against Burman Aaron Berger for costs in the amount of Two Hundred and Fifteen ($215.00) dollars.